BLUE, Judge.
Charles Stephon Baker appeals the judgments and sentences imposed upon him after he was convicted of possession of cocaine with intent to sell and' sale of cocaine. Baker asserts that his cross-examination of a key witness was improperly restricted, that the prosecutor made improper comments in closing argument, and that the trial court made sentencing errors. We find no error in the issues related to Baker’s convictions. However, we reverse Baker’s habitual offender sentences. See Burdick v. State, 594 So.2d 267 (Fla.1992). Because Baker was sentenced only five days after the Burdick opinion was released, it is unclear whether the trial court knew that it was not mandatory to sentence Baker as a habitual offender. Upon remand, the trial court may again sentence Baker as a habitual offender if it so chooses. At resentencing, the trial court should also correctly impose any fines and costs.
HALL, A.C.J., and THREADGILL, J., concur.